DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 7 March 20200 has been entered.  Claims 1, 5, 8, 10-21, and 23-33 remain pending in the application.  Applicant's amendments to the Claims have overcome each and every rejection previously set forth in the Final Office Action dated 14 December 2021.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Stephen Mahan on 16 March 2022.
The application has been amended as follows: 
Claims 20, 21, and 30-33 are canceled.  
Claim 29 is changed to read, 
	“The device of claim 1, wherein the heat source comprises an electrical resistance device that is wound about an outer surface of the second fluidic conduit.”
Reasons for Allowance
Claims 1, 5, 8, 10-19, and 23-29 are allowed.  The following is an examiner’s statement of reasons for allowance:  the closest prior art discloses the on-vehicle device for dispensing fluid onto a target area of a vehicle surface described in the Office Action of 14 December 2021.  The prior art of record does not disclose a device having an arrangement wherein the heat source is capable of heating the pressurized air contained in the portion of the first valve conduit disposed between the first check valve and the first control valve and also of heating the pressurized liquid contained in the portion of the second valve conduit disposed between the second check valve and the second control valve.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CODY J LIEUWEN whose telephone number is (571)272-4477. The examiner can normally be reached Monday - Thursday 8-5, Friday varies.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571) 270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CODY J LIEUWEN/Primary Examiner, Art Unit 3752